                                           Case 4:20-mc-80187-DMR Document 12 Filed 12/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       KAPPA ALPHA ORDER,                               Case No. 20-mc-80187-DMR
                                   9                     Plaintiff,
                                                                                            ORDER ON MOTION FOR JUDICIAL
                                  10               v.                                       DETERMINATION REGARDING
                                                                                            APPLICABILITY OF FIRST
                                  11       DOES 1-10, et al.,                               AMENDMENT PROTECTIONS
                                  12                     Defendants.                        Re: Dkt. No. 3
Northern District of California
 United States District Court




                                  13            Petitioner Kappa Alpha Order (“KA”) filed this miscellaneous action on October 22, 2020.

                                  14   KA is the plaintiff in an ongoing lawsuit in the United States District Court for the Western District

                                  15   of Virginia. [Docket No. 1, Declaration of Matthew B. Kirsner (“Kirsner Decl.”) ¶ 2.] The lawsuit
                                       alleges that anonymous users of a Twitter account infringed KA’s trademark and violated the
                                  16
                                       Lanham Act, 15 U.S.C. § 1125(a). Kirsner Decl., Attachment 1. As part of that action, KA filed a
                                  17
                                       motion for leave to issue third-party subpoenas prior to a Rule 26(f) conference.            Id. ¶ 3.
                                  18
                                       Specifically, it sought to issue a subpoena to Twitter in order to identify the Doe defendants. Id.,
                                  19
                                       Attachment 2. The presiding judge granted the motion and on July 2, 2020, KA served a subpoena
                                  20
                                       on Twitter. Id. ¶¶ 5-6; id., Attachments 4, 5. On July 27, 2020, Twitter objected to the subpoena
                                  21   on the grounds that KA “provided no documentation demonstrating that the Court considered and
                                  22   imposed the First Amendment safeguards required before a litigant may be permitted to unmask the
                                  23   identity of an anonymous speaker,” among other objections. Id., Attachment 6. KA informed
                                  24   Twitter that its objections were untimely and therefore waived.1 Id., Attachment 7. However, to

                                  25   resolve Twitter’s concerns, KA agreed to bring the current motion seeking a judicial determination

                                  26
                                  27   1
                                         The subpoena had a compliance date of August 1, 2020. Pursuant to Fed. R. Civ. P. 45(d)(2)(B),
                                  28   objections must be served “before the earlier of the time specified for compliance or 14 days after
                                       the subpoena is served.” Thus, Twitter’s objections were due on July 16, 2020.
                                           Case 4:20-mc-80187-DMR Document 12 Filed 12/22/20 Page 2 of 3




                                   1   of whether its subpoena seeks information that is protected by the First Amendment. Id. ¶ 10. This

                                   2   motion is suitable for determination without oral argument, pursuant to Civil Local Rule 7-1(b). For

                                   3   the reasons stated below, the motion is denied for lack of jurisdiction.
                                              In its motion, KA seeks “an Order finding that KA has satisfied the First Amendment
                                   4
                                       requirements for identifying an anonymous Twitter account holder . . . .” [Docket No. 3 (“Mot.”).]
                                   5
                                       KA cites Federal Rule of Civil Procedure 45(d)(3) as this court’s authority to render an opinion on
                                   6
                                       this matter. Id. at 1. However, that Rule addresses the court’s authority to quash or modify a
                                   7
                                       subpoena upon motion by the individual or entity seeking to prevent the discovery. Twitter has not
                                   8
                                       moved for such relief. Further, KA and Twitter’s submissions do not suggest that Twitter has
                                   9   refused to comply with the subpoena or that KA is now attempting to enforce it. Instead, KA’s
                                  10   motion essentially seeks a determination of whether Twitter would have grounds to quash the
                                  11   subpoena if, theoretically, it refused to comply with it and if, theoretically, waiver of objections
                                  12   were not an issue.
Northern District of California
 United States District Court




                                  13          Federal courts only have the constitutional authority to decide “live cases and controversies.”

                                  14   Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir. 2010) (citing Flast v. Cohen, 392 U.S. 83, 92 (1968));
                                       see also Sec. & Exch. Comm’n v. Med. Comm. for Human Rights, 404 U.S. 403, 407 (1972) (“It is
                                  15
                                       well settled that federal courts may act only in the context of a justiciable case or controversy.”
                                  16
                                       (alteration and quotation omitted)); U.S. Const., Art. III, § 2. The case-and-controversy requirement
                                  17
                                       “confine[s] the business of federal courts to questions presented in an adversary context and in a
                                  18
                                       form historically viewed as capable of resolution through the judicial process.” Massachusetts v.
                                  19
                                       E.P.A., 549 U.S. 497, 516 (2007). The controversy must be “definite and concrete” and “admit[] of
                                  20   specific relief through a decree of a conclusive character, as distinguished from an opinion advising
                                  21   what the law would be upon a hypothetical state of facts.” Hillblom v. United States, 896 F.2d 426,
                                  22   430 (9th Cir. 1990) (quoting Aetna Life Ins. v. Haworth, 300 U.S. 227, 240-41 (1937)). Accordingly,
                                  23   the court does not have jurisdiction to issue an advisory opinion about whether KA’s subpoena

                                  24   complies with First Amendment limitations.2 See United States v. Kaczynski, 551 F.3d 1120, 1124

                                  25   (9th Cir. 2009) (“The Constitution empowers federal courts to hear actual cases and not render

                                  26
                                       2
                                  27     The non-justiciable nature of this motion is elucidated by considering the potential outcomes of a
                                       ruling. If the court decided that KA’s subpoena seeks information protected by the First
                                  28   Amendment, KA could presumably still argue that Twitter waived any First Amendment objection.
                                       Thus, the relief sought is not of a “conclusive character.” Hillblom, 896 F.2d at 430.
                                                                                         2
                                          Case 4:20-mc-80187-DMR Document 12 Filed 12/22/20 Page 3 of 3




                                   1   advisory opinions.”); United Pub. Workers of Am. (C.I.O.) v. Mitchell, 330 U.S. 75, 89 (1947) (“As

                                   2   is well known the federal courts established pursuant to Article III of the Constitution do not

                                   3   render advisory opinions.”).
                                              For these reasons, KA’s motion for determination on the applicability of First Amendment
                                   4
                                       protections is denied. This matter is dismissed for lack of jurisdiction.
                                   5
                                                                                                                 ISTRIC
                                   6                                                                        TES D      TC
                                                                                                          TA




                                                                                                                          O
                                                                                                      S




                                                                                                                           U
                                                                                                     ED
                                   7




                                                                                                                            RT
                                                                                                                      DERED
                                              IT IS SO ORDERED.




                                                                                                 UNIT
                                                                                                                  O OR
                                   8
                                       Dated: December 22, 2020                                           IT IS S




                                                                                                                               R NIA
                                   9
                                                                                                                             u
                                                                                                                     a M. Ry
                                                                                         ______________________________________




                                                                                                 NO
                                                                                                              D on n
                                                                                                       Judge




                                                                                                                              FO
                                  10                                                                   Donna  M.  Ryu




                                                                                                   RT
                                                                                               United States Magistrate Judge




                                                                                                                              LI
                                  11                                                                 ER



                                                                                                     H




                                                                                                                          A
                                                                                                        N                    C
                                                                                                                         O F
                                  12                                                                       D IS T IC T
                                                                                                                  R
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
